UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-02608) Exact name of registrant as specified in charter:	Putnam Money Market Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2013 Date of reporting period:	December 31, 2012 Item 1. Schedule of Investments: Putnam Money Market Fund The fund's portfolio 12/31/12 (Unaudited) REPURCHASE AGREEMENTS (41.2%)(a) Principal amount Value Interest in $412,000,000 joint tri-party repurchase agreement dated 12/31/12 with Citigroup Global Markets, Inc. due 1/2/13 - maturity value of $112,376,249 for an effective yield of 0.20% (collateralized by various mortgage backed securities with coupon rates ranging from 3.50% to 5.00% and due dates ranging from 9/20/40 to 9/1/42, valued at $420,240,001) $112,375,000 $112,375,000 Interest in $73,100,000 joint tri-party repurchase agreement dated 12/31/12 with Credit Suisse First Boston due 1/2/13 - maturity value of $18,500,175 for an effective yield of 0.17% (collateralized by various corporate bonds and notes with coupon rates ranging from 1.35% to 7.30% and due dates ranging from 8/19/13 to 4/1/33, valued at $73,101,334) 18,500,000 18,500,000 Interest in $175,000,000 joint tri-party repurchase agreement dated 12/31/12 with Goldman Sach & Co. due 1/2/13 - maturity value of $112,376,561 for an effective yield of 0.25% (collateralized by a mortgage backed security with a coupon rate of 4.50% and a due date of 7/20/41, valued at $178,500,000) 112,375,000 112,375,000 Interest in $160,000,000 joint tri-party repurchase agreement dated 12/31/12 with JPMorgan Securities, Inc. due 1/2/13 - maturity value of $112,353,560 for an effective yield of 0.25% (collateralized by various mortgage backed securities with coupon rates ranging from 3.00% to 5.50% and due dates ranging from 12/1/25 to 12/1/42, valued at $160,001,279) 112,352,000 112,352,000 Interest in $68,000,000 joint tri-party repurchase agreement dated 12/31/12 with JPMorgan Securities, Inc. due 1/2/13 - maturity value of $22,500,213 for an effective yield of 0.17% (collateralized by various corporate bonds and notes with coupon rates ranging from 0.01% to 9.50% and due dates ranging from 8/15/13 to 7/15/42, valued at $68,006,044) 22,500,000 22,500,000 Interest in $466,474,000 joint tri-party repurchase agreement dated 12/31/12 with Royal Bank of Canada due 1/2/13 - maturity value of $112,376,186 for an effective yield of 0.19% (collateralized by various mortgage backed securities with coupon rates ranging from 4.00% to 5.50% and due dates ranging from 12/1/39 to 12/1/41, valued at $475,808,503) 112,375,000 112,375,000 Interest in $308,000,000 joint tri-party term repurchase agreement dated 12/26/12 with Citigroup Global Markets, Inc. due 1/2/13 - maturity value of $30,001,108 for an effective yield of 0.19% (collateralized by various mortgage backed securities with coupon rates ranging from 2.103% to 5.496% and due dates ranging from 10/1/20 to 1/1/43, valued at $314,279,839) 30,000,000 30,000,000 Interest in $30,000,000 joint tri-party term repurchase agreement dated 12/26/12 with Deutsche Bank Securities, Inc. due 1/2/13 - maturity value of $26,301,023 for an effective yield of 0.20% (collateralized by various mortgage backed securities with coupon rates of 3.00% and due dates ranging from 06/1/27 to 8/1/27, valued at $30,626,576) 26,300,000 26,300,000 Interest in $73,175,000 joint tri-party term repurchase agreement dated 12/21/12 with JPMorgan Securities, Inc. due 1/22/13 - maturity value of $18,804,846 for an effective yield of 0.29% (collateralized by various corporate bonds and notes with coupon rates ranging from zero % to 10.375% and due dates ranging from 2/15/13 to 12/16/50, valued at $73,178,815) 18,800,000 18,800,000 Interest in $257,000,000 joint tri-party term repurchase agreement dated 12/28/12 with JPMorgan Securities, Inc. due 1/4/13 - maturity value of $30,251,176 for an effective yield of 0.20% (collateralized by various mortgage backed securities with coupon rates ranging from 2.00% to 9.50% and due dates ranging from 1/10/20 to 1/1/43, valued at $257,003,506) 30,250,000 30,250,000 Interest in $30,000,000 tri-party term repurchase agreement dated 12/26/12 with Barclays Capital, Inc. due 1/2/13 - maturity value of $30,001,050 for an effective yield of 0.18% (collateralized by various mortgage backed securities with coupon rates ranging from 2.50% to 5.50% and due dates ranging from 1/1/25 to 9/1/42, valued at $30,600,001) 30,000,000 30,000,000 Total repurchase agreements (cost $625,827,000) $625,827,000 ASSET-BACKED COMMERCIAL PAPER (14.4%)(a) Yield (%) Maturity date Principal amount Value Bryant Park Funding, LLC 0.240 1/23/13 $918,000 $917,865 Chariot Funding, LLC 0.210 3/11/13 10,800,000 10,795,653 Chariot Funding, LLC 0.210 3/4/13 4,200,000 4,198,481 CHARTA, LLC 0.250 1/15/13 7,700,000 7,699,251 CRC Funding, LLC 0.220 1/3/13 7,590,000 7,589,907 Fairway Finance, LLC (Canada) 0.200 1/16/13 7,500,000 7,499,375 Fairway Finance, LLC 144A (Canada) 0.000 4/9/13 6,300,000 6,300,000 Gotham Funding Corp. (Japan) 0.220 3/11/13 7,900,000 7,896,669 Gotham Funding Corp. (Japan) 0.220 2/15/13 15,000,000 14,995,875 Govco, LLC 0.220 1/9/13 7,500,000 7,499,633 Jupiter Securitization Co., LLC 0.210 3/4/13 10,600,000 10,596,166 Jupiter Securitization Co., LLC 144A (JPMorgan Chase & Co. (LOC)) 0.210 3/6/13 4,500,000 4,498,320 Liberty Street Funding, LLC (Canada) 0.220 2/5/13 16,750,000 16,746,417 Manhattan Asset Funding Co., LLC (Japan) 0.230 3/15/13 5,750,000 5,747,318 Manhattan Asset Funding Co., LLC (Japan) 0.220 1/18/13 7,000,000 6,999,273 Old Line Funding, LLC 0.200 3/25/13 15,125,000 15,118,026 Straight-A Funding, LLC 0.190 3/7/13 21,000,000 20,992,796 Straight-A Funding, LLC 0.180 2/1/13 2,900,000 2,899,551 Straight-A Funding, LLC 0.180 1/9/13 5,500,000 5,499,780 Straight-A Funding, LLC 144A, Ser. 1 0.180 1/17/13 16,900,000 16,898,648 Thunder Bay Funding, LLC 0.210 3/25/13 7,600,000 7,596,320 Thunder Bay Funding, LLC 0.200 1/14/13 7,550,000 7,549,455 Variable Funding Capital Co., LLC 144A (Wachovia Bank NA (LOC)) 0.170 1/25/13 2,850,000 2,849,677 Variable Funding Capital Co., LLC 144A (Wachovia Bank NA (LOC)) 0.170 1/2/13 12,400,000 12,399,941 Working Capital Management Co. 144A (Japan) 0.200 1/4/13 7,600,000 7,599,873 Total asset-backed commercial paper (cost $219,384,270) $219,384,270 COMMERCIAL PAPER (13.7%)(a) Yield (%) Maturity date Principal amount Value Australia & New Zealand Banking Group, Ltd. (Australia) 0.210 4/15/13 $12,000,000 $11,992,720 Australia & New Zealand Banking Group, Ltd. 144A (Australia) 0.761 1/10/13 10,400,000 10,400,000 COFCO Capital Corp. (Rabobank Nederland, NY Branch (LOC)) 0.440 1/3/13 13,630,000 13,629,667 Commonwealth Bank of Australia 144A (Australia) 0.260 6/17/13 12,550,000 12,534,863 Commonwealth Bank of Australia 144A (Australia) 0.230 1/23/13 2,100,000 2,099,705 DnB Bank ASA (Norway) 0.351 1/28/13 9,600,000 9,597,480 DnB Bank ASA (Norway) 0.350 1/4/13 14,000,000 13,999,592 Export Development Canada (Canada) 0.200 4/23/13 6,700,000 6,695,831 Export Development Canada (Canada) 0.160 2/14/13 15,850,000 15,846,900 General Electric Capital Corp. 0.230 3/28/13 4,575,000 4,572,486 General Electric Capital Corp. 0.220 1/22/13 10,500,000 10,498,653 HSBC USA, Inc. (United Kingdom) 0.601 4/4/13 4,700,000 4,696,358 HSBC USA, Inc. (United Kingdom) 0.371 8/16/13 9,175,000 9,153,594 Nordea North America, Inc./DE (Sweden) 0.315 3/12/13 15,600,000 15,590,445 Nordea North America, Inc./DE (Sweden) 0.230 3/4/13 4,500,000 4,498,218 Standard Chartered Bank/New York 0.290 3/1/13 6,000,000 5,997,148 Standard Chartered Bank/New York 144A 0.290 4/9/13 9,250,000 9,242,698 State Street Corp. 0.210 3/15/13 6,900,000 6,897,062 State Street Corp. 0.210 3/11/13 8,190,000 8,186,704 Sumitomo Mitsui Banking Corp. (Japan) 0.260 4/9/13 2,250,000 2,248,408 Toronto-Dominion Holdings (USA), Inc. 144A (Canada) 0.290 2/4/13 1,800,000 1,799,507 Toyota Credit Canada, Inc. (Canada) 0.230 1/14/13 6,900,000 6,899,427 Toyota Credit Canada, Inc. (Canada) 0.220 1/28/13 8,175,000 8,173,651 Westpac Banking Corp. 144A (Australia) 0.591 8/12/13 12,400,000 12,377,341 Total commercial paper (cost $207,628,458) $207,628,458 U.S. TREASURY OBLIGATIONS (10.5%)(a) Yield (%) Maturity date Principal amount Value U.S. Treasury Bills 0.176 10/17/13 $13,000,000 $12,981,215 U.S. Treasury Bills 0.147 5/2/13 15,000,000 14,992,286 U.S. Treasury Bills 0.139 4/4/13 35,000,000 34,987,342 U.S. Treasury Bills 0.119 7/25/13 15,650,000 15,639,306 U.S. Treasury Notes(k) 3.500 5/31/13 16,000,000 16,218,192 U.S. Treasury Notes(k) 0.625 4/30/13 34,250,000 34,301,866 U.S. Treasury Notes(k) 0.375 7/31/13 30,000,000 30,031,566 Total U.S. treasury obligations (cost $159,151,773) $159,151,773 CORPORATE BONDS AND NOTES (6.3%)(a) Interest rate (%) Maturity date Principal amount Value Commonwealth Bank of Australia 144A sr. unsec. notes FRN (Australia) 0.859 3/19/13 $7,850,000 $7,857,707 HSBC Bank PLC 144A sr. unsec. unsub. notes FRN (United Kingdom) 0.725 1/18/13 8,650,000 8,651,044 JPMorgan Chase & Co. sr. unsec. unsub. notes FRN, MTN 0.962 2/26/13 7,000,000 7,007,065 National Australia Bank, Ltd. 144A sr. unsec. notes FRN (Australia) 0.831 1/8/13 1,109,000 1,109,073 Royal Bank of Canada 144A sr. unsec. notes FRN (Canada)(M) 0.689 5/15/14 29,425,000 29,425,789 Svenska Handelsbanken/New York, NY 144A unsec. notes FRN (Sweden) 0.293 1/7/13 23,500,000 23,500,000 Wachovia Corp. sr. unsec. notes MTN, Ser. G 5.700 8/1/13 3,803,000 3,921,161 Wachovia Corp. sr. unsec. notes MTN, Ser. G 5.500 5/1/13 3,700,000 3,763,323 Westpac Banking Corp. 144A sr. unsec. notes FRN (Australia) 0.730 6/14/13 10,000,000 10,015,257 Total corporate bonds and notes (cost $95,250,419) $95,250,419 MUNICIPAL BONDS AND NOTES (5.7%)(a) Yield (%) Maturity date Rating(RAT) Principal amount Value California (0.5%) California Educational Facilities Authority Commercial Paper (Stanford University), Ser. STAN 0.180 1/18/13 P-1 $8,250,000 $8,250,000 8,250,000 Colorado (0.3%) Catholic Health Initiatives Commercial Paper, Ser. A 0.240 2/15/13 P-1 4,000,000 3,998,800 3,998,800 District of Columbia (0.5%) American University Commercial Paper, Ser. A 0.180 3/13/13 A-1 7,600,000 7,597,302 7,597,302 Indiana (1.1%) Indiana Finance Authority Commercial Paper, Ser. D-2 0.170 1/8/13 VMIG1 8,250,000 8,250,000 Saint Joseph County Commercial Paper (University of Notre Dame Du Lac) 0.190 1/11/13 P-1 8,250,000 8,249,565 16,499,565 Kentucky (0.7%) Kentucky Economic Development Finance Authority VRDN (Catholic Health Initiatives), Ser. C(M) 0.130 5/1/34 VMIG1 11,000,000 11,000,000 11,000,000 Maryland (0.5%) Johns Hopkins University Commercial Paper 0.220 1/8/13 P-1 5,000,000 5,000,000 Johns Hopkins University Commercial Paper 0.200 1/7/13 P-1 2,000,000 2,000,000 7,000,000 North Carolina (1.6%) Duke University Commercial Paper, Ser. B-98 0.190 3/7/13 P-1 3,500,000 3,498,799 Duke University Commercial Paper, Ser. B-98 0.180 1/14/13 P-1 18,860,000 18,858,774 Wake County, VRDN, Ser. B(M) 0.140 3/1/24 VMIG1 1,500,000 1,500,000 23,857,573 Texas (0.2%) Harris County, Health Facilities Development Authority VRDN (Texas Childrens Hospital), Ser. B-1(M) 0.150 10/1/29 VMIG1 3,665,000 3,665,000 3,665,000 Wisconsin (0.3%) Wisconsin State Health & Educational Facilities Authority VRDN (Wheaton Franciscan Services), Ser. B (U.S. Bank NA (LOC))(M) 0.120 8/15/33 VMIG1 4,100,000 4,100,000 4,100,000 Total municipal bonds and notes (cost $85,968,240) $85,968,240 CERTIFICATES OF DEPOSIT (4.8%)(a) Interest rate (%) Maturity date Principal amount Value Bank of Montreal/Chicago, IL FRN (Canada) 0.431 6/21/13 $9,250,000 $9,250,000 Bank of Nova Scotia/Houston FRN 0.658 9/17/13 5,500,000 5,512,540 Canadian Imperial Bank of Commerce/New York, NY FRN (Canada) 0.334 4/26/13 15,000,000 15,000,000 National Australia Bank, Ltd. (Australia) 0.258 5/20/13 14,200,000 14,200,000 National Australia Bank, Ltd./New York FRN (Australia) 0.396 4/24/13 8,350,000 8,350,000 Toronto-Dominion Bank/NY (Canada) 0.300 1/18/13 8,300,000 8,300,430 Toronto-Dominion Bank/NY FRN (Canada) 0.321 10/21/13 12,500,000 12,500,000 Total certificates of deposit (cost $73,112,970) $73,112,970 U.S. GOVERNMENT AGENCY OBLIGATIONS (3.6%)(a) Interest rate (%) Maturity date Principal amount Value Federal Farm Credit Bank unsec. notes FRN, Ser. 1 0.250 1/14/13 $24,300,000 $24,300,000 Federal Home Loan Bank sr. unsec. notes 0.170 9/20/13 14,900,000 14,899,466 Federal Home Loan Bank unsec. notes 0.400 7/9/13 7,000,000 7,009,035 Federal National Mortgage Association unsec. notes 0.500 8/9/13 9,000,000 9,018,605 Total U.S. government agency obligations (cost $55,227,106) $55,227,106 TOTAL INVESTMENTS Total investments (cost $1,521,550,236)(b) $1,521,550,236 Key to holding's abbreviations FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period LOC Letter of Credit MTN Medium Term Notes VRDN Variable Rate Demand Notes, which are floating-rate securities with long-term maturities, that carry coupons that reset every one or seven days. The rate shown is the current interest rate at the close of the reporting period. Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from October 1, 2012 through December 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820Fair Value Measurements and Disclosuresand references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $1,520,388,396. (RAT) The Moody's, Standard & Poor's or Fitch ratings indicated are believed to be the most recent ratings available at the close of the reporting period for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at the close of the reporting period. The rating of an insured security represents what is believed to be the most recent rating of the insurer's claims-paying ability available at the close of the reporting period, if higher than the rating of the direct issuer of the bond, and does not reflect any subsequent changes. Security ratings are defined in the Statement of Additional Information. (b) The aggregate identified cost on a financial reporting and tax basis is the same. Affiliated company. Transactions during the period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $171 $— $171 $— ** $— * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. ** Amount represents less than one rounded dollar. (k) The rates shown are the current interest rates at the close of the reporting period. (M) The security's effective maturity date is less than one year. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 75.5% Canada 9.5 Australia 6.0 Japan 3.0 Sweden 2.9 Norway 1.6 United Kingdom 1.5 Total 100.0% Security valuation: The valuation of the fund’s portfolio instruments is determined by means of the amortized cost method (which approximates market value) as set forth in Rule 2a-7 under the Investment Company Act of 1940. The amortized cost of an instrument is determined by valuing it at its original cost and thereafter amortizing any discount or premium from its face value at a constant rate until maturity and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Repurchase agreements: The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed commercial paper $— $219,384,270 $— Certificates of deposit — 73,112,970 — Commercial paper — 207,628,458 — Corporate bonds and notes — 95,250,419 — Municipal bonds and notes — 85,968,240 — Repurchase agreements — 625,827,000 — U.S. government agency obligations — 55,227,106 — U.S. treasury obligations — 159,151,773 — Totals by level $— $1,521,550,236 $— For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Money Market Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: February 28, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: February 28, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: February 28, 2013
